                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                NO.5: 19-CR-356D-04

UNITED STATES OF AMERICA,                    )
     Plaintiff,                              )
                                             )
    v.                                       )       ORDER TO SEAL
                                              )
PIDLLIP EUGENE EVANS,                        )
     Defendant.                              )



         FOR GOOD CAUSE SHOWN, upon Motion of the Defendant, it is hereby

         ORDERED that the Motion and Order to Seal and the Unopposed Motion to

Continue the August 17th, 2020, sentencing and Order, [D.E. 219], be sealed until such

time as requested to be unsealed by the Defendant.

            This --12_ day of   A,   vst , 2020.
                                     1
                                         T;Q HO~~~E JAMES C. DEVER III
                                         UNITED STATES DISTRICT COURT JUDGE




         Case 5:19-cr-00356-D Document 226 Filed 08/06/20 Page 1 of 1
